DETAILED ACTION
Allowable Subject Matter
Claim(s) 21 - 40 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a computer system that implements a video decoder, a method comprising: receiving, as part of encoded data in a bit stream for at least part of a video sequence, a variable length code (VLC) for a macroblock with plural blocks, and decoding at least part of the encoded data to reconstruct the macroblock, the plural blocks of the macroblock including a first block that is coded, and the first block including plural subblocks, including decoding the VLC to determine the transform type signal level, the transform type, and the subblock pattern, wherein: the transform type indicates a transform size that applies for the plural subblocks of the first block.  However, the closest prior art does not teach the VLC jointly representing a transform type signal level, a transform type, and a subblock pattern; the transform type further indicating how the first block is split into the plural subblocks; and the subblock pattern indicates which of the plural subblocks of the first block have at least one non-zero coefficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487